Citation Nr: 0320283	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diarrhea.

2.  Entitlement to service connection for a sleep disorder, 
also claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from February 1989 to December 
1991 and had a period of ACDUTRA from March 1988 to August 
1988.  The veteran's service records show that the veteran 
served in Southwest Asia from October 9, 1990 to April 15, 
1991 and received the Southwest Asia Service Medal with two 
Bronze Service Stars.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  

In October 1999, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.

These issues were remanded in April 2000 and in November 2001 
for further development.  The case was thereafter returned to 
the Board. 

Additional issues that had been part of the current appeal 
have been satisfied or withdrawn, by rating action of January 
2003, service connection for multiple joint pain was granted, 
as such the appeal has been satisfied as to this issue, and, 
in March 2003, the veteran indicated that he was content with 
the decision on his claim for entitlement to an increased 
rating for post traumatic stress disorder (PTSD) and withdrew 
his appeal as to this issue.  As such, the current issues on 
appeal are as set forth on the title page.

The issue of entitlement to service connection for a sleep 
disorder, also claimed as sleep apnea, and an additional 
issue are the subjects of the Remand discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
service connection for diarrhea has been obtained by the RO.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

3.  There is no competent medical evidence to show that the 
veteran has a current diagnosis of chronic diarrhea or a 
disability manifested by diarrhea.


CONCLUSION OF LAW

Diarrhea or a disability manifested by diarrhea was not 
incurred in, aggravated by, or presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to service connection for diarrhea.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to this issue.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard there has 
been notice as to information needed, treatment records have 
been obtained, VA examinations have been provided, and there 
have been rating decisions and a statement of the case sent 
to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the claim.  
The discussions in the rating decision, the statement of the 
case (SOC), supplemental statements of the case (SSOC) and 
the letters sent to the veteran informed him of what evidence 
he must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
addressing the VCAA requirements was provided in January 
2002.  This letter and other letters from the VA provided 
notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.  

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

The veteran's medical records from his periods of service are 
unavailable, despite extensive efforts to obtain the 
veteran's service records.  In cases where service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  O'Hare v. Derwinski, Vet. App. 365 (1991).  
In this case, at the Board hearing in October 1999, the 
veteran reported that his complaints of diarrhea began when 
he returned from service, rather than in service.  Therefore 
and in light of the decision as to the issue addressed in 
this decision as discussed below, the undersigned finds that 
the VA has met its heightened obligation to this veteran 
whose service medical records are unavailable.  

The veteran has contended that he currently has diarrhea, as 
a result of his service during the Persian Gulf War.  With 
the enactment of the Persian Gulf War Veterans' Benefits Act, 
title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from 
qualifying chronic disability that became manifest either 
during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, 
38 C.F.R. § 3.317 provides as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with Chapter 
11 of Title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability: 

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 

(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)(i) For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following):
(A)	An undiagnosed illness;
(B)	The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
(1)	Chronic fatigue syndrome;
(2)	Fibromyalgia;
(3)	Irritable bowel syndrome; or
(4)	Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or
(C)	Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection.
(ii)	For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities. Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(4) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(5) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(6) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: (1) Fatigue, (2) Signs or 
symptoms involving skin, (3) Headache, 
(4) Muscle pain, (5) Joint pain, (6) 
Neurologic signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) 
Signs or symptoms involving the 
respiratory system (upper or lower), (9) 
Sleep disturbances, (10) Gastrointestinal 
signs or symptoms, (11) Cardiovascular 
signs or symptoms, (12) Abnormal weight 
loss, (13) Menstrual disorders. 

(c) Compensation shall not be paid under 
this section: 

(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 

(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. 

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317 (2002).

Additionally, service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if preexisting such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As an initial matter, the Board notes that the veteran's 
service records show he had service in Southwest Asia from 
October 1990 to April 1991.  Additionally, he received the 
Southwest Asia Service Medal with two Bronze Service Stars.  
Thus, for purposes of analysis under 38 C.F.R. § 3.317 
(2002), the Board finds that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Gulf War.

In this case on a post service VA treatment record in 
November 1992, the veteran denied diarrhea.  VA treatment 
records, dating from March 1994 to June 2001, including a 
Persian Gulf Registry examination in March 1994 show the 
veteran reported bowel movements one to three times a day 
with watery stools.  In March 1994, he reported having these 
symptoms for three years.  Diagnoses have included idiopathic 
diarrhea, inflammatory bowel disease, and infections.  A May 
1994 upper GI test and small bowel follow through was normal 
and a June 1994 air contrast barium enema was normal.  On a 
VA hospital record from August 1998 to September 1998 while 
the veteran complained of peptic ulcer disease with 
gastroesophageal reflux disease, no mention or complaint was 
made regarding diarrhea.  On a VA treatment record in 
September 1998, the veteran reported one to two bowel 
movements of watery diarrhea a day for seven to eight years 
with no blood, no mucus, and no cramping.  In June 2000, the 
veteran reported persistent diarrhea.  His work up had been 
negative.  He reported loose watery stools about three to 
five times daily.  He stated that his appetite had been good 
and it was not thought that he had lost any weight.  In 
September 1999, the veteran reported occasional blood in the 
stool for approximately one year.  In March 2001, it was 
noted that the veteran continued to have diarrhea off and on 
for about six to eight years.  He had reported that his was 
usually anywhere from two to four stools a day, mostly liquid 
watery-type diarrhea, occasional with some mucus and 
occasionally with some bright red blood but not that often.  
He had not had significant findings on GI studies of record.  
Noted was that the veteran might have inflammatory bowel 
disease but without a colonoscopy and biopsies it would be 
hard to document.  In June 2001, it was noted the veteran had 
an eleven year history of episodic diarrhea.  In September 
2001, the veteran was seen for back and knee pain.  He denied 
diarrhea.

In November 1996, the veteran's spouse reported that since 
his return from the Persian Gulf the veteran had diarrhea 
that he could not control.  At the Board hearing in October 
1999 the veteran and his spouse reported that he had diarrhea 
every day from a couple of times a day to 10 to 12 times a 
day.  In December 1999, the veteran's mother reported that 
the veteran had diarrhea.

On a VA examination in May 2002, the veteran reported he had 
watery diarrhea since 1991 and had been thoroughly evaluated 
but no cause had been found.  Careful questioning revealed 
that the veteran only had about two stools a day and they 
were usually liquid but it was noted that review of the 
records showed that on September 14, 2001, the veteran 
weighed 167 pounds and on the day of the current examination, 
he weighed 183 pounds so he had gained weight during the past 
six months; therefore his diarrhea was of little dietary or 
nutritional significance.  On examination, the abdominal 
examination was negative, there was no tenderness and bowel 
sounds were normal.  The diagnosis was mild diarrhea, two 
stools per day, no significance.

The evidence of record does not show that the veteran has a 
chronic disability of diarrhea.  On the most recent 
examination in May 2002, it was noted that while the veteran 
reported two liquid stools per day, this was of little 
dietary or nutritional significance and the diagnosis was 
mild diarrhea, no significance.  Therefore, the Board 
concludes that there is no evidence of objective indications 
of chronic disability manifested by diarrhea, as necessary to 
establish entitlement to benefits under either 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Absent objective evidence of 
current symptoms, the veteran's claim is denied.  See also 38 
C.F.R. § 3.317(a)(1)(ii) ("By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.").  Thus, the veteran's claim for 
service connection for diarrhea as related to the veteran's 
Persian Gulf War service is denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability of 
diarrhea, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for diarrhea and that claim must be 
denied.  In the absence of competent, credible evidence of a 
current disability service connection is not warranted for 
diarrhea.


ORDER

Entitlement to service connection for diarrhea is denied.


REMAND

In this case, the veteran is claiming that he has a sleep 
disorder and/or sleep apnea that was incurred in or related 
to his military service, including service in the Persian 
Gulf.  VA treatment records in December 1992 show the veteran 
was seen for sleep disturbance, and records from March 1994 
to July 1994 show the veteran was seen for sleep apnea.  On 
examination in January 1995, the veteran reported history of 
sleep apnea and described primarily sleep disturbance with 
snoring.  No frank apnea was felt; however, he had some 
fitful sleep and some upper airway obstruction, perhaps, and 
he had been told he had a deviated septum.  Subsequent VA 
psychiatric treatment records show complaints regarding sleep 
problems.  On a VA treatment record in August 2002, the 
veteran reported that he underwent a procedure in 1990 
secondary to obstructive sleep apnea.

At the Board hearing in October 1999, the veteran reported 
that he had not been diagnosed with sleep apnea but VA 
doctors and a private doctor suggested to him that he had 
sleep apnea and he was scheduled to have surgery by Dr. 
Godwin in Decatur to have it corrected in the next month.

On VA examination in May 2002, it was noted that the veteran 
snored but apparently there was no sleep apnea.  He did have 
nightmares.  He reported surgery on the soft palate and uvula 
for a deviated septum.  A sleep disorder would seem to be 
primarily psychological and more insomnia than a sleep 
disorder.   

On a VA psychiatric examination in November 2002, the veteran 
reported that after he returned from the Persian Gulf he had 
difficulty sleeping.  After reviewing the veteran's reported 
history and after examination, the diagnoses were PTSD and 
sleep disorder unrelated to PTSD.

Therefore, in light of the unclear diagnosis of the veteran's 
reported sleep disorder as well as conflicting etiology on 
the recent VA examinations, additional treatment records 
should be obtained and a new VA examination should be 
provided.

Additionally, in a memo in October 1995, the RO described 
attempts to obtain the veteran's service medical records and 
indicated that the veteran's service medical records were 
unavailable.  However, as this case is being remanded, 
another attempt should be made to obtain the veteran's 
service medical records.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  In this case information regarding 
the VCAA was provided to the veteran by letter from the RO in 
January 2002.  On Remand, the RO must continue to assure that 
the provisions of this new Act are complied with, including 
the notification requirements set forth in the new law.

Additionally in this case, by rating action in January 2003, 
the Montgomery, Alabama RO granted service connection for 
joint pain as due to an undiagnosed illness and assigned an 
evaluation of 10 percent.  In March 2003, the veteran 
indicated disagreement with the decision on his knee.  A 
letter from the RO to the veteran in May 2003, notes that the 
veteran had filed a notice of disagreement for an increased 
rating for the right knee rated under joint pain as due to an 
undiagnosed illness.  The filing of a notice of disagreement 
puts a claim in appellate status, and the claim of 
entitlement a rating in excess of 10 percent for joint pain 
must be considered in connection with the current appeal.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter 
must be remanded.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service medical records.  If no 
service medical records can be found from 
any source, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  Document the attempts made 
to obtain the service medical records.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
a sleep disorder or sleep apnea, to 
include surgery for sleep apnea in 1990 
to the present.  He should additionally 
specifically be asked to provide the full 
names and addresses with releases for 
records from Dr. Godwin in Decatur and 
Decatur General Hospital.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  
Treatment records from the Birmingham, 
Alabama and Decatur, Alabama VA Medical 
Centers should additionally be obtained.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.  

4.  Following completion of the above 
development, and whether records are 
obtained or not, the veteran should be 
afforded an appropriate examination 
regarding the claim of entitlement to 
service connection for a sleep disorder, 
also claimed as sleep apnea.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination. 

The examiner should note and detail all 
reported complaints and indicate time 
lost from work for a sleep disorder, if 
one is found.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of all 
complaints and indicate what precipitates 
and what relieves this complaints.

The examiner should determine if there 
are any objective medical indications 
that the veteran is suffering from the 
complaint at issue. 

The examiner should specifically 
determine whether the veteran's complaint 
is attributable to a known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
complaint.  

For those conditions for which there is 
objective evidence of chronic disability 
from an undiagnosed illness or objective 
evidence of medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome, the examiner should 
note: 

(1)  Whether there is affirmative 
evidence that such illness was not 
incurred during active service in the 
Southwest Asia Theatre of operations 
during the Gulf War?

(2)  Whether there is affirmative 
evidence that such illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf 
War and the onset of the illness?  

If known diagnoses are present, the 
examiner should opine whether it is at 
least as likely as not that the diagnosed 
disability had its onset in service.  The 
underlined standard of proof should be 
utilized in formulating a response.   

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should additionally 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  An appropriate period of 
time should be allowed for response.

6.  As to the disagreement with the issue 
of entitlement to a rating in excess of 
10 percent for joint pain, the RO should 
prepare and furnish to the veteran and 
his representative a Statement of the 
Case and afford him the opportunity to 
file a substantive appeal with regard to 
this issue.  To perfect an appeal a 
timely substantive appeal must be filed.  
Without such action, the Board does not 
have jurisdiction of that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



